Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2014

                                      No. 04-14-00145-CV

             IN THE GUARDIANSHIP ESTATE OF MARIA I. RODRIGUEZ,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2010-PC-2639
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
        The reporter’s record in this appeal was filed on April 14, 2014. Appellant’s brief is due
May 16, 2014. On April 29, 2014, appellant, who is pro se on appeal, filed a “Motion to
Supplement Record and Extend Time to File Appellant’s Brief,” in which he states he needs “the
court reporter’s record of the hearing in which the court directed that the sureties needed to be
joined . . . .” Appellant asks that his deadline to file his brief be extended.

        The request for an extension of time to file appellant’s brief is GRANTED and the brief
is due thirty (30) days from the date the supplemental reporter’s record is filed.

         However, appellant is hereby ORDERED to (1) request in writing, no later than May12,
2014, that a supplemental reporter’s record be prepared and (2) designate in writing, no later than
May12, 2014, the exhibits and those portions of the record to be included in the supplemental
reporter’s record. Id. The appellant is hereby ORDERED to file a copy of the request with both
the trial court clerk, id. at 34.6(b)(2), and this court no later than May12, 2014.

        It is further ORDERED that appellant provide written proof to this court no later than
May12, 2014 that either (1) the reporter’s fee has been paid or arrangements have been made to
pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a supplemental reporter’s record for a decision. See
TEX. R. APP. P. 37.3(c).


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court